The information in this case charges that in Carter county, August 9, 1923, Son Hickman did take, steal, and carry away a certain Ford automobile, the personal property of W.L. Clayton. On the trial the jury returned a verdict finding the defendant guilty as charged in the information, and fixing his punishment at imprisonment in the state penitentiary for a term of five years. From the judgment rendered on the verdict, February 9, 1924, an appeal was taken by filing in this court on August 8, 1924, a petition in error with case-made. Counsel of record for plaintiff in error has filed a motion to dismiss the appeal in this case, and asks that the mandate issue forthwith. The motion to dismiss the appeal is allowed, and the appeal herein dismissed, and the cause remanded to the trial court, with direction to cause its judgment and sentence to be carried into execution. Mandate forthwith. *Page 208